Citation Nr: 0608916	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  96-50 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine at 
L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980, and from April 1982 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In relevant part, the RO, granted 
service connection for degenerative disc disease of the 
lumbar spine at L5-S1 and assigned a zero percent 
(noncompensable) evaluation, effective August 1, 1996.  

In a May 1997 rating decision, the RO increased the rating 
for the veteran's low back disability to 10 percent, going 
back to the date of claim in August 1996.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
the claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

During the course of the appeal, jurisdiction over the case 
was transferred to the RO in Hartford, Connecticut.

In January 1999, March 2001, and June 2004, the Board 
remanded the appeal for further development.

Lastly, the veteran was scheduled for a Board hearing at the 
RO; however, the record shows that he withdrew his request.  
See 38 C.F.R. § 20.704(e) (2005).  





FINDINGS OF FACT

Since August 1, 1996, the veteran's degenerative disc disease 
of the lumbar spine at L5-S1 has manifested in pain but 
normal range of motion; however, even when pain is 
considered, the veteran's disability is not shown to result 
in functional loss consistent with or comparable to fracture 
of vertebra; ankylosis of any portion of the spine; or 
lumbosacral strain with muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in 
standing position; or forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or to otherwise result in functional loss 
due to limitation of motion that warrants the assignment of a 
higher evaluation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine at L5-S1 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2001) (effective prior 
to September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002) 
(effective from September 23, 2002, to September 25, 2003); 
68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2003) (effective from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the October 2002 and July 2004 
notice letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Specifically, the Board notes that the July 2004 
letter informed the veteran of the information and evidence 
necessary to substantiate a claim for an increased initial 
rating.  In addition, the letters also informed him of his 
and VA's duties in obtaining evidence, and specifically asked 
him to send any evidence in his possession that pertains to 
his claim.  

Furthermore, VA provided the veteran with a copy of the 
appealed September 1996 rating decision, November 1996 
statement of the case, prior Board actions, and numerous 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in the July 2004 RO letter, the veteran was 
notified of the evidence required for the assignment of an 
increased initial rating.  Service connection for the spine 
disability was awarded effective the date of claim (August 1, 
1996), and the currently assigned 10 percent for the spine 
disability was also made effective the date of claim.  For 
the below described reasons, the claimed increased initial 
rating for the spine disability is being denied, and neither 
an increased disability rating nor a new/additional effective 
date will be assigned.  As such, there is no prejudice to the 
claimant with respect to any notice deficiencies related to 
these down-stream issues.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 


II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's degenerative disc disease of the lumbar spine 
at L5-S1 has been evaluated as 10 percent disabling under 
Diagnostic Code 5292-5293.  The Board notes that the 
disability has been evaluated by analogy.  38 C.F.R. § 4.20 
(2005).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (IDS) (as in effect through 
September 22, 2002).  Diagnostic Code 5292 remained 
unchanged.  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with Diagnostic Code 5243 
as the new code for IDS and Diagnostic Code 5242 as the new 
code for degenerative arthritis of the spine.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003 (Nov. 19, 2003).  As the veteran filed his claim prior 
to September 23, 2002, the Board will consider all three 
versions of the rating criteria and apply the criteria that 
are most favorable to the veteran.  

Under Diagnostic Code 5292, in effect through September 25, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 

40 percent for severe limitation of motion; 
20 percent for moderate limitation of motion; and 
10 percent for slight limitation of motion.  

38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the following evaluations are assignable for IDS: 

60 percent for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief; 
40 percent for severe IDS manifested by recurring attacks, 
and with intermittent relief; 
20 percent for moderate IDS manifested by recurring 
attacks; and 
10 percent for mild IDS.  

Id.

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 

60 percent where incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months;
40 percent where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; 
20 percent where incapacitating episodes have a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and 
10 percent where incapacitating episodes have a total 
duration of at least one week but less than two weeks 
during the past 12 months.  

Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

100 percent for unfavorable ankylosis of the entire spine;
50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 
40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  
30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  
20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and
10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

38 C.F.R. § 4.71a (2003).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Initially, the Board finds that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
IDS.  In this regard, the Board finds that the objective 
medical evidence fails to show that the veteran has chronic 
neurological manifestations reflective of IDS.  In support of 
this finding, the Board notes the following evidence of 
record.  

August 1996, March 1997, and March 1999 VA examination 
reports reflect no complaints or findings of neurological 
symptoms associated with the veteran's low back disability.  

March 2002 VA treatment notes reflect complaints of numbness 
in the right leg when lying down; however, examination showed 
5/5 muscle strength bilaterally and symmetric reflexes.  The 
diagnosis was muscle strain/sprain, doubt spinal injury.

A July 2003 VA examination report reflects complaints of 
numbness in the right lower extremity; however, sensory 
examination was normal on both sides, and reflexes were 
normal at the knees and ankles.  The diagnosis was 
degenerative disc disease of the lumbosacral spine with 
intermittent radicular symptoms, but with no clinical 
evidence of peripheral neuropathy.  

An October 2003 private medical record reflects that the 
veteran's low back pain was 90 percent improved.  Sensory 
examination was normal and deep tendon reflexes were 2+ and 
briskly symmetric in the lower extremities both in the 
quadriceps and plantar reflexes.  The diagnosis was low back 
pain, and the examiner stated that the veteran's symptoms 
were consistent with musculoskeletal low back pain that was 
90 percent resolved.

An August 2004 VA examination report reflects complaints of a 
numb tingling kind of sensation in the legs; however, sensory 
examination was again normal, and deep tendon reflexes were 
2+ and symmetric in the knees and ankles.  The diagnosis was 
musculoskeletal low back pain.  The examiner stated that 
there was no evidence of radiculopathy other than some 
sensory symptoms which may well be referred pain from the 
back rather than of radicular origin.  To gather more 
information on whether there was in fact any neurological 
involvement from the veteran's low back, the examiner ordered 
an electromyograph (EMG).  

An August 2004 addendum reflects that the EMG showed no 
electrodiagnostic evidence of lumbar radiculopathy in the L5-
S1 distribution.  The examiner stated that these results, 
taken together with the veteran's examination and history, 
support the finding that the veteran has predominantly a 
musculoskeletal cause of his back pain.  The examiner 
concluded that the veteran has degenerative disc disease but 
no evidence at least at the L5-S1 level of radiculopathy.

The above evidence shows that the veteran's low back 
disability is not reflective of chronic neurologic 
manifestations indicative of IDS.  Thus, the regulations for 
evaluating IDS are not applicable.  

After review, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating in 
excess of 10 percent under either rating criteria in effect 
prior to or since September 26, 2003.

With respect to the rating criteria in effect prior to 
September 26, 2003, the Board finds that the evidence fails 
to show that the veteran's disability is reflective of 
moderate limitation of motion of the lumbar spine (criteria 
for a 20 percent rating under Diagnostic Code 5292).  In this 
regard, the Board notes the following range of motion 
findings.  

The August 1996 VA examination report reflects flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 40 
degrees bilaterally, and lateral rotation to 35 degrees 
bilaterally.  The March 1999 VA examination report reflects 
flexion to 95 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees bilaterally, and lateral rotation to 35 
degrees bilaterally.  The July 2003 VA examination report 
reflects flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and lateral 
rotation to 30 degrees bilaterally.  

The above findings show that the veteran had normal range of 
motion of the lumbar spine.  Thus, an initial disability 
rating in excess of 10 percent under Diagnostic Code 5292 is 
not warranted.

With respect to the current rating criteria in effect since 
September 26, 2003, the Board finds that the evidence fails 
to show that the veteran's low back disability is reflective 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (criteria 
for a 20 percent rating).  In this regard, the Board again 
points to the findings in the VA examination reports.  The 
veteran had forward flexion to at least 90 degrees, a 
combined range of motion of at least 240 degrees, a normal 
gait, and normal contour of the spine with no deformities.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the above 
range of motion findings, which are consistent with a 
noncompensable rating under both versions of the rating 
criteria, a rating greater than 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's degenerative disc disease of 
the lumbar spine at L5-S1.  After review, however, the Board 
observes that no other diagnostic code provides for a higher 
rating.  In this regard, the Board observes that the 
veteran's disability is not shown to result in functional 
loss consistent with or comparable to fracture of vertebra, 
ankylosis of any portion of the spine, or lumbosacral strain 
with muscle spasm on extreme forward bending with loss of 
lateral spine motion, unilateral, in standing position.  See 
Diagnostic Codes 5285, 5286, 5289, 5295.

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine at L5-S1 is 
denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


